Citation Nr: 0201246	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right fifth metatarsal, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to December 
1947, and from January 1948 to June 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran's claim was remanded by the Board 
in June 2001 in order that he could be provided a hearing 
before a Member of the Board.  A hearing was held before the 
undersigned Member of the Board in Boston, Massachusetts in 
November 2001.  At the hearing the veteran submitted 
additional medical evidence along with a waiver of review of 
that evidence by the RO.  Accordingly, the veteran's claim is 
now ready for review by the Board.


FINDING OF FACT

The residuals of a fracture of the right fifth metatarsal 
include tenderness on palpation, and some pain with 
traversing stairs or extended walking.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
fracture of the right fifth metatarsal have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5283, 5284 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
fee basis examination report, which the Board finds to be 
adequate for rating purposes, as well as VA outpatient 
treatment records, private medical records, and a transcript 
of the veteran's hearing testimony.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statement of the case, and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has, therefore, been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a fracture of the right 
fifth metatarsal disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote in-service 
clinical histories and findings pertaining to the veteran's 
service-connected residuals of a fracture of the right fifth 
metatarsal, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was originally granted service connection and a 
noncompensable rating for residuals of a fracture to the 
right fifth metatarsal effective from April 1957.  By rating 
action in April 1999 the veteran was assigned a 10 percent 
rating for his right fifth metatarsal disability, effective 
from August 1998.  The veteran submitted a claim for an 
increased rating for his right fifth metatarsal disability in 
December 2000.

Private medical records from Caritas Health Services dated 
from February 1999 to April 2000 show treatment for various 
complaints.  A February 1999 record indicates that the 
veteran was referred for soft orthotics due to residuals of a 
fracture of the right fifth metatarsal.  A May 1999 report 
indicates that the veteran had received "plates" for the 
feet.  It was noted that the orthotic was good on the ball of 
the foot but there was continued pain on the lateral aspect 
of the foot.  In October 1999 the veteran complained of pain 
when walking, especially on stairs and uneven surfaces.

VA outpatient treatment records dated from August 2000 to 
January 2001 show treatment for chronic right medial 
malleolar ulceration, status post debridement and skin 
grafting 20 years previously.  The veteran was noted to have 
multiple recurrence resulting in surrounding erythema, mild 
pain, and ulceration.  It was further noted that the veteran 
had retired due to the ulceration problems.

On VA fee basis examination in January 2001 the veteran 
complained of pain, numbness, and a tingling sensation on the 
lateral aspect of the right foot.  He reported that he had 
fractured his right fifth metatarsal on two occasions during 
service.  He stated that he used to be a machinist and that 
he had retired 10 years previously due to leg pain.  He 
reported that he had been advised to stay off his feet.  On 
objective examination the veteran's right foot was purple in 
color.  His right foot and leg were covered with a dressing 
for an ulcer, and the examiner did not expose that dressing.  
The veteran had full range of motion of the right foot.  He 
walked favoring his right foot, with mild limping.  The 
length of the lower extremity on the right side was only 80 
centimeters (cm), but on the left it was 100 cm from the 
lumbosacral spine to the medial malleolus.  Neurological 
examination was normal.  Dorsal flexion of the right 
metatarsal joint was normal.  Plantar flexion of the right 
metatarsal joint was normal.  The examiner noted that the 
veteran did not wear any inserts in his shoes and that he did 
not require corrective shoes.  The diagnosis was fractured 
right metatarsal bone.  In a March 2001 addendum the examiner 
noted that an X-ray study of the veteran's right foot was 
normal except for soft tissue swelling.  The examiner 
indicated that his diagnosis should be changed to status post 
fractured right fifth metatarsal.  It was his opinion that 
the veteran's current symptoms involving the right foot, 
specifically discoloration, stiffness with limping, and 
ulcerations, were likely due to a venous deficiency.

At the November 2001 hearing the veteran testified that he 
was going to get some orthopedic shoes made to see if they 
would help his right foot.  He reported that when he got up 
in the morning he had to put his right foot down gently.  He 
said that it was kind of like a charley horse.  It was numb 
and he had to let the circulation get down into it, step on 
the heel, and wiggle the foot around for 10 or 15 minutes.  
The veteran stated that he had pain in the right foot when 
going down stairs.  He testified that he found it hard to 
walk around, especially on uneven surfaces.  He indicated 
that he could walk for five or ten minutes, then his foot 
would start to hurt more.  He reported that his right foot 
hurt the most with ascending and descending stairs and 
walking, but that it did not hurt much when he was sitting 
down.  He testified that he was not taking any medication for 
his right toe disability.

At his hearing the veteran submitted additional VA outpatient 
records dated in October and November 2001.  In November 
2001, he complained of dull, aching pain on the top and 
bottom of the right foot with extended periods of 
weightbearing which had become progressively worse over the 
years.  He related some discomfort with weather changes.  He 
related a history of trauma to the right foot in 1946, but no 
recent trauma.  Examination revealed the veteran to have 
tenderness on palpation of the dorsal-lateral and plantar-
lateral aspect of the right foot along levels of the fourth 
and fifth metatarsal/cuboid area.  Maximum point of 
tenderness appeared to be at the level of the fifth 
metatarsal head.  The assessment included rule out traumatic 
arthritis, rule out degenerative joint disease, tailor's 
bunion right foot, hds, resolved thrombophlebitis of the left 
lower extremity, and venous insufficiency.

The veteran's right foot disability has been rated at 10 
percent under Diagnostic Code 5284, which governs ratings for 
impairment of the foot.  In this regard, the Board points out 
that the veteran's service-connected residuals of fractured 
right fifth metatarsal are rated based upon the severity of a 
general injury to the feet.  "Other" foot injuries of 
moderate severity warrant the assignment of a 10 percent 
disability evaluation.  Evidence of a foot injury causing 
moderately severe residuals will result in the assignment of 
a 20 percent disability evaluation.  Evidence of a foot 
injury causing severe residuals warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5284.

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.40, 4.45 (2001). See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A review of the medical evidence indicates that the veteran 
experiences tenderness on palpation of the right toes and 
some pain on walking and climbing stairs as residual of his 
right fifth metatarsal fracture.  The veteran has been shown 
to have normal motion of the toes and he does not have 
arthritis of the right fifth metatarsal.  While the veteran 
did voice many right foot complaints at his November 2001 
hearing, and while the VA outpatient treatment records have 
shown extensive treatment for right lower extremity 
ulceration, many of these complaints are not shown to be 
related to residuals of a right fifth metatarsal fracture.  
The veteran does not have service connection in effect for 
any other disability of the right foot.  Furthermore, the 
Board notes that the January 2001 examiner thought that many 
of the veteran's right lower extremity complaints were due to 
venous insufficiency.  The veteran's complaints of pain on 
palpation, on stair climbing, and on extended walking, 
support the 10 percent evaluation assigned for this condition 
under Diagnostic Code 5284, with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, based on moderate 
functional impairment.  The evidence, however, does not show 
limitation of motion of the right foot, or symptoms that have 
produced more than moderate functional impairment of the 
right foot due to the service-connected residuals of a right 
fifth metatarsal fracture.  Hence, the veteran has not met 
the requirements of a 20 percent rating under Diagnostic Code 
5284, even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and Deluca are taken into consideration.  

The veteran does not have malunion or non union of the 
metatarsal bones which would be required for a higher rating 
under Diagnostic Code 5283.  

Since the veteran does not meet the criteria for an increased 
rating for residuals of a fracture of the right fifth 
metatarsal under any appropriate rating code, his claim must 
be denied.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the right fifth metatarsal is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

